Citation Nr: 1332457	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-40 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an esophageal disorder, to include a hiatal hernia, gastroesophageal reflux disease (GERD) and Barrett's esophagus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant had active service from April 1943 to February 1946.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO) which denied the appellant's claim of entitlement to service connection for gastroesophageal reflux disease (GERD).  

The United States Court of Appeals for Veterans Claims (hereinafter Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The medical evidence of record includes clinical findings of a hiatal hernia, GERD and Barrett's esophagus.  The Board has therefore recharacterized the issue on appeal as listed on the first page, above.

The Board remanded this case for additional development in January 2013.  The case has now been returned to the Board for appellate review.

In addition to the paper claims file, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA does currently contain evidence pertinent to the claim that is not already included in the paper claims file - namely, CAPRI records dated between 2007 and 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In the June 2013 remand, the Board stated in relation to the April 2009 VA medical opinion that:

In addition, as the VA medical opinion of record was based on incomplete medical records, it is of little or no probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder).  Accordingly, a new medical opinion is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Therefore, the AMC/RO was directed to arrange for review of the appellant's claims file by a gastroenterologist after completing any additional notification and/or development action deemed warranted by the record.  

However, as stated in the September 2013 Supplemental Statement of the Case (SSOC), the VA medical opinion was rendered in April 2013, and then VA medical treatment records were added to the claims file in July 2013.  These medical records are dated between 1987 and 1994 and include notations of gastrointestinal complaints dated in 1991, and diagnoses of hiatal hernia and reflux dated in 1992.  Reports from chest x-rays accomplished between 1987 and 1992 are also included.  So, the gastroenterologist who reviewed the case in April 2013 did not have the benefit of having these VA treatment records from 1987 to 1994 before him.  

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; specifically, the April 2013 VA reviewing gastroenterologist should reissue his opinions after having had full access to, and review of, the appellant's claims file.  On remand, the April 2013 VA reviewing gastroenterologist must be asked to review the complete claims file and to reconsider his opinions in light of the evidence added to the claims file.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the VA gastroenterologist who rendered the medical opinion in April 2013 with the updated claims file for the purpose of review of all newly added records and the issuance of an Addendum to the April 2013 medical opinion as to the etiology and onset date of the appellant's claimed esophageal disorders, to include a hiatal hernia, gastroesophageal reflux disease (GERD) and Barrett's esophagus.

(If the April 2013 reviewing gastroenterologist is unavailable, ask another gastroenterologist to answer the questions.)

The reviewer must construct a detailed written history of the nature and onset of the appellant's esophageal pathology, including a discussion of the epidemiology and symptomatology of the appellant's hiatal hernia, GERD and Barrett's esophagus.  The gastrointestinal specialist is to determine the onset, nature, clinical significance and etiology of any documented esophageal disorder.  

It is requested that the gastroenterologist determine whether any of documented disorders of the esophageal tract, including hiatal hernia, GERD and Barrett's esophagus, are etiologically related to the appellant's military service or to his treatment for pulmonary tuberculosis in the early 1950s.  

Based on the findings of the review of the medical evidence in the claims file, the reviewing gastroenterologist must express opinions concerning the questions below:

a.  Whether the appellant's current esophageal pathology is causally or etiologically related to his period of military service (April 1943 to February 1946) or to some other cause or causes?  (It is not necessary that the exact causes other than apparent relationship to some incident of service be delineated.)

b.  Whether the appellant's current esophageal pathology is related to symptoms and signs that may have occurred within one year of his service separation in February 1946? and

c.  Whether any portion of the appellant's current esophageal pathology is attributable to treatment of his service-connected pulmonary tuberculosis disability, particularly in the early 1950s, or to some other cause or causes or combination thereof?  If the reviewing gastroenterologist does find that any portion of the appellant's esophageal pathology is attributable to any treatment of his service-connected pulmonary tuberculosis disability, the reviewer must identify the specific amount/proportion of additional esophageal pathology that is related to the treatment of the tuberculosis disability.

In assessing the relative likelihood as to origin and etiology of the claimed esophageal pathology, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed pathology is causally or etiologically related to the appellant's service or treatment for a service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed esophageal pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Complete any additional notification and/or development action deemed warranted by the record.  If the reviewer determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

3.  Review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewing physician's report.  If the report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

4.  Then re-adjudicate the issue on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including Allen v. Brown, 7 Vet. App. 439 (1995).  Ensure that direct, presumptive and secondary theories of service connection are considered.

5.  If the benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and appropriate period of time for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

